      Case 2:18-mj-00152-EFB Document 246 Filed 12/03/19 Page 1 of 13


1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    BENJAMIN D. GALLOWAY, #214897
     Chief Assistant Federal Defender
3    RACHELLE BARBOUR, #185395
     Assistant Federal Defender
4    OFFICE OF THE FEDERAL DEFENDER
     801 I Street, 3rd Floor
5    Sacramento, CA 95814
     Tel: 916-498-5700/Fax: 916-498-5710
6
     Attorneys for
7    OMAR AMEEN

8
                           IN THE UNITED STATES DISTRICT COURT
9
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   IN THE MATTER OF THE                     )   Case No. 2:18-mj-152 EFB
     EXTRADITION OF OMAR                      )
12   ABDULSATTAR AMEEN TO THE                 )   UPDATED EXHIBIT LIST FOR DAY 2 OF
     REPUBLIC OF IRAQ,                        )   EXTRADITION HEARING
13                                            )
                                              )   Judge: Hon. Edmund F. Brennan
14                                                Hearing Date: December 4, 2019

15
16     EXHIBIT           DESCRIPTION                   ATTACHMENTS        ADMITTED/EXCLUDED
         NO.
17
           1         Google Maps – Mersin to                                  PREVIOUSLY
18                           Rawah                                             ADMITTED

19        1-A       Google Maps – Direct
                  Distance Mersin to Rawah
20         2      Declaration of Aous Mounir                                  PREVIOUSLY
                             Saood                                             ADMITTED
21
           3         Declaration of Abdelsalem                                PREVIOUSLY
22                             Altaab                                          ADMITTED

23         4      Declaration of Omar Hamid                                   PREVIOUSLY
                                                                               ADMITTED
24         5         Mersin Police Report and                                 PREVIOUSLY
                          Court Minutes                                        ADMITTED
25
           6           Declaration of Ahmed                                   PREVIOUSLY
26                            Azzam                                            ADMITTED
27         7      Declaration of Iyad Mounir                                  PREVIOUSLY
                                                                               ADMITTED
28         8            Declaration of B.I.                                   PREVIOUSLY
                                                                               ADMITTED
                                                   1
     Case 2:18-mj-00152-EFB Document 246 Filed 12/03/19 Page 2 of 13


1
       EXHIBIT              DESCRIPTION                ATTACHMENTS          ADMITTED/EXCLUDED
2        NO.
           9         Declaration of Hudhayfah                                 PREVIOUSLY
3                            Al-Rawi                                           ADMITTED
4          10       Certification by Julie Denny                              PREVIOUSLY
                        Regarding Evidence                                     ADMITTED
5
           11       Declaration of Zaid Hydari                               PREVIOUSLY
6                                                                           ADMITTED WITH
                                                                                 ALL
7                                                                           ATTACHMENTS
          11-A                                                CV
8
          11-B                                     Omar Ameen Passport
9
          11-C                                         Turkcell Contract
10
          11-D                                      Mersin Immigration
11                                                  Office Documents
                                                      with Apostille
12
          11-E                                      Mersin Immigration
13                                                  Office Documents
                                                     with Translation
14
15        11-F                                         ICMC Documents

16        11-G                                       UNHCR Turkey
                                                   Application Page from
17                                                      Disclosure

18        11-H                                         Turkey UNHCR
                                                       Certificate in FBI
19                                                         Evidence

20        11-I                                     Omar Ameen Kimlik
                                                   (Turkish Residency
21                                                        Card)

22        11-J                                           Turkish Social
                                                       Security Document
23
          11-K                                           Turkish Bank
24                                                        Document

25        11-L                                          IOM Documents

26       11-M                                      U.S. State Department
                                                          Records
27
          11-N                                         USCIS Eligibility
28                                                         Letter


                                                   2
     Updated Exhibit List
     Case 2:18-mj-00152-EFB Document 246 Filed 12/03/19 Page 3 of 13


1
       EXHIBIT              DESCRIPTION              ATTACHMENTS           ADMITTED/EXCLUDED
2        NO.
          11-O                                      ICMC Cultural
3                                                Orientation Certificate
                                                 in FBI Evidence (RB
4                                                         cert.)
5         11-P                                    USCCB Documents
6         11-Q                                        UNHCR Syria
                                                       Documents
7
          11-R                                        Khansaa Sabri
8                                                    Original Passport
9         11-S                                   Khansaa Sabri Turkish
                                                  Visa From A-File in
10                                                    Disclosure
11        11-T                                   Mersin Immigration
                                                 Office Sign-In Sheets
12                                                 for Mr. Ameen;
                                                 Declaration of Chris
13                                                      Chang
          11.1         Declaration of Linda                                  PREVIOUSLY
14                           Humble                                           ADMITTED
                       re: Tallal Al-Gaburi
15
           12       Declaration of Mahdi Saleh                               PREVIOUSLY
16                            Othman                                          ADMITTED
17
           13        Declaration of Yacer Ede                                PREVIOUSLY
18                                                                            ADMITTED
           14          Declaration of Natiq                                  PREVIOUSLY
19                         Abduljaleel                                        ADMITTED

20         15         Declaration of Waleed                                  PREVIOUSLY
                           Abduljaleel                                        ADMITTED
21
           16          Declaration of Majud                                  PREVIOUSLY
22                           Hussein                                          ADMITTED

23         17          Declaration of Aymen                                  PREVIOUSLY
                           Muneer Saud                                        ADMITTED
24
          17.1         Declaration of Linda                                  PREVIOUSLY
25                           Humble                                           ADMITTED
                         re: Osama Aarif
26                         Abdualrazaq

27         18          Declaration of Linda                                  PREVIOUSLY
                             Humble                                           EXCLUDED
28                       re: Musab Basil


                                                 3
     Updated Exhibit List
     Case 2:18-mj-00152-EFB Document 246 Filed 12/03/19 Page 4 of 13


1
       EXHIBIT              DESCRIPTION                ATTACHMENTS   ADMITTED/EXCLUDED
2        NO.
           19           Declaration of Linda                           PREVIOUSLY
3                             Humble                                    EXCLUDED
                      re: Neder Abdulhameed
4
          19.1      Supplemental Declaration of                        PREVIOUSLY
5                         Omar Hamid                                   EXCLUDED IN
                                                                          PART
6         19.2         Declaration of Linda                            PREVIOUSLY
                      Humble re: Uday Salih                             EXCLUDED
7
           20        Excerpts from Facebook                            PREVIOUSLY
8                    Return on Search Warrant                           ADMITTED
9          21         Facebook Postings from
                       Period of the Offense
10         22       Iraq Government Document                            ADMITTED
                     re: Shutdown of Facebook
11
           23          Turkey IP Addresses                              ADMITTED
12
           24        Original Twitter Post from                         ADMITTED
13                           Disclosure
14
           25        Twitter Return on Defense                          ADMITTED
15                           Subpoena

16         26               Iraq IP Address                             ADMITTED

17         27      Facebook Return on Defense                           ADMITTED
                    Subpoena for Flag.Sunna
18                          Account

19         28       Certification of No Criminal                        EXCLUDED
                      History in Turkey with
20                            Apostille

21         29          Declaration of Radhya                          EXCLUDED IN
                              Hamed                                  PART/ADMITTED
22                                                                      IN PART
           30          U.S. Tax Documents                              EXCLUDED
23
           31         American River College                            EXCLUDED
24                          Transcript

25         32          Correspondence with                              EXCLUDED
                     Congressperson Ami Bera
26
           33          Declaration of Rifaat                            EXCLUDED
27                           Ammar

28        33.1       Declaration of Tala Najem                          EXCLUDED


                                                   4
     Updated Exhibit List
     Case 2:18-mj-00152-EFB Document 246 Filed 12/03/19 Page 5 of 13


1
       EXHIBIT              DESCRIPTION               ATTACHMENTS   ADMITTED/EXCLUDED
2        NO.
           34       Handwritten Declaration of                         ADMITTED
3                   Witness A with translation
4          35       Handwritten Declaration of                         ADMITTED
                    Witness B with translation
5
           36          Declaration of Linda                            ADMITTED
6                           Humble re:
                      Interview of Witness A
7
           37          Declaration of Linda                            EXCLUDED
8                           Humble re:
                      Interview of Witness C
9
           38         October 23, 2017, FBI                           EXCLUDED IN
10                    Statement by Person 5                              PART
11         39       Declaration of Quetaiba Al-                       EXCLUDED IN
                               Rawi                                      PART
12
           40          Declaration of Linda                            ADMITTED
13                    Humble re: Witness YA
14         41        Declaration of Taher abu                          ADMITTED
                              Alshar
15
16        41.1         Photographs of Omar                            EXCLUDED IN
                             Ameen                                       PART
17
           42       September 21, 2017, Person                        EXCLUDED IN
18                   5’s Purported Handwritten                           PART
                             Statement
19                      (GOVT REQUESTS
                       SEALING OF ARABIC
20                   STATEMENT – ENGLISH
                     FILED IN ECF 11/20/19)
21
       42.1 A, B,   Three Purported Signatures                         ADMITTED
22         C         of Person 5 in Extradition
                              Packet
23                      (GOVT REQUESTS
                            SEALING)
24
           43          September 21, 2017,                             ADMITTED
25                    Witness A’s Purported
                      Handwritten Statement
26                     (GOVT REQUESTS
                      SEALING OF ARABIC
27                   STATEMENT – ENGLISH
                     FILED IN ECF 11/20/19)
28


                                                  5
     Updated Exhibit List
         Case 2:18-mj-00152-EFB Document 246 Filed 12/03/19 Page 6 of 13


1
          EXHIBIT              DESCRIPTION                        ATTACHMENTS                ADMITTED/EXCLUDED
2           NO.
            43.1         Signatures of Witness A in                                                ADMITTED
3                        Extradition Packet (GOVT
                          REQUESTS SEALING)
4
             44          May 24, 2018, FBI 302 Re:                                               EXCLUDED IN
5                                Person 5’s                                                         PART
                         October 23, 2017 Statement
6
             45          Declaration of Belkis Wille                                             EXCLUDED IN
7                                                                                                 PART WITH
                                                                                                ATTACHMENTS
8           45-A                                                          CV
9           45-B                                               U.S. State Department
                                                                 Iraq 2018 Human
10                                                                 Rights Report
11          45-C                                               Amnesty International
                                                                Report 2017/18 Iraq
12
            45-D                                                 UN Assistance
13                                                               Mission for Iraq
                                                               (UNAMI) Report on
14                                                             Human Rights in Iraq
                                                                Jan. to June 2017
15
             46         Supplemental Declaration of                                              EXCLUDED IN
16                          Natiq Abduljaleel                                                       PART
17
             47          October 23, 2017, FBI 302                                               EXCLUDED IN
18                             on Person 7                                                          PART

19           48          Declaration of Aymenn Al-                                             ADMITTED WITH
                                   Tamimi                                                      ATTACHMENTS
20
            48-A                                                          CV
21
            48-B                                                   Perspectives on
22                                                                Terrorism Article

23          48-C                                               CTC Sentinel Article

24           49             Additional Pages
                        Containing IP Information
25                       from Facebook Search
                            Warrant Return 1
26           50         Ahmed Barakat Translator’s                                                 ADMITTED
                               Declaration
27
28
     1
              Exhibits that were provided on November 18, 2019 or after are bolded on this list. This exhibit consists of
     additional pages from Facebook’s return on the Government’s search warrant from Fall 2018.
                                                              6
     Updated Exhibit List
     Case 2:18-mj-00152-EFB Document 246 Filed 12/03/19 Page 7 of 13


1
       EXHIBIT              DESCRIPTION                ATTACHMENTS   ADMITTED/EXCLUDED
2        NO.
           51       Zakaria Zakaria Translator’s                         ADMITTED
3                           Declaration
4          52       Declaration of Alaa Adnan                          ADMITTED AS
                              Alrawi                                  ALIBI EVIDENCE
5                     (with Certified English                        (Doc. 171, pp. 92-93)
                           Translation)
6          53      Declaration of Ayad Zaidan                          ADMITTED AS
                             Saadallah                                ALIBI EVIDENCE
7                     (with Certified English
                           Translation)
8          54        Declaration of Ghassan                            ADMITTED AS
                         Hameed Salman                                ALIBI EVIDENCE
9                     (with Certified English
                           Translation)
10         55        Declaration of Mortafea                           ADMITTED AS
                              Ahmed                                   ALIBI EVIDENCE
11                    (with Certified English
                           Translation)
12         56       Declaration of Nagya Sakin                         ADMITTED AS
                      (with Certified English                         ALIBI EVIDENCE
13                         Translation)
           57          Declaration of Nasser                           ADMITTED AS
14                       Mohamed Yahya                                ALIBI EVIDENCE
                      (with Certified English
15                         Translation)
           58       Declaration of Omar Salih                          EXCLUDED IN
16                           Rasheed                                 COURT (Doc. 170, p.
                      (with Certified English                              93)
17                         Translation)
18         59      Declaration of Qasim Sadiq                          ADMITTED AS
                          Abd El-Lateef                               ALIBI EVIDENCE
19                   (with Certified English
                           Translation)
20         60      Declaration of Sabah Ammar                          ADMITTED AS
                              Qaddo                                   ALIBI EVIDENCE
21                   (with Certified English
                           Translation)
22         61      Declaration of Yasir Ahmed                          ADMITTED AS
                           Abdulrazzaq                                ALIBI EVIDENCE
23                   (with Certified English
                           Translation)
24         62       Declaration of Zayed Tarek                          EXCLUDED IN
                             Sadallah                                    COURT (New
25                   (with Certified English                         declaration at Exh. 85,
                           Translation)                                     below.)
26         63      Declaration of Linda Humble                            ADMITTED
                        Re: Fayiq Waheed
27         64      Declaration of Layth Madab                            ADMITTED

28         65         Official Iraqi Power of                            ADMITTED
                           Attorney for
                           Layth Madab
                                                   7
     Updated Exhibit List
     Case 2:18-mj-00152-EFB Document 246 Filed 12/03/19 Page 8 of 13


1
       EXHIBIT              DESCRIPTION               ATTACHMENTS   ADMITTED/EXCLUDED
2        NO.
           66       Photograph of Layth Madab                          ADMITTED
3                          with Witness B
           67      Identification Documents of                         ADMITTED
4                  Witnesses A & B Provided to
                   Layth Madab(REDACTED)
5          68       Identification Document of                         ADMITTED
                    Witness C Provided to Layth
6                      Madab (REDACTED)
           69       Identification Document of                         ADMITTED
7                   Person 5 Provided to Layth
                       Madab (REDACTED)
8          70         Request By Witness B to                          ADMITTED
                        Withdraw Complaint
9                       (REDACTED) (with
                          Certified English
10                          Translation)
           71         Witness B – First Signed                         ADMITTED
11                    Draft by Al-Anbar Court
                        (REDACTED) (with
12                        Certified English
                            Translation)
13         72         Witness A – First Signed                         ADMITTED
                      Draft by Al-Anbar Court
14                      (REDACTED) (with
                          Certified English
15                          Translation)
           73        Witness B – Notarized and                         ADMITTED
16                 Filed Statement by Al-Anbar
                    Court (REDACTED) (with
17                        Certified English
                            Translation)
18         74       Witness A – Notarized and                          ADMITTED
19                 Filed Statement by Al-Anbar
                    Court (REDACTED) (with
20                        Certified English
                            Translation)
21         75         Witness A – Additional                           ADMITTED
                     Statement (REDACTED)
22                     (with Certified English
                            Translation)
23         76         Witness B – Additional                           ADMITTED
                     Statement (REDACTED)
24                     (with Certified English
                            Translation)
25         77        Signature and Fingerprint                         ADMITTED
                      Exemplars by Witness A
26                      (REDACTED) (with
                          Certified English
27                          Translation)
           78         Examples of Consistent
28                   Signatures by Judge Jafaar
                      from Extradition Packet
                           (REDACTED)
                                                  8
     Updated Exhibit List
     Case 2:18-mj-00152-EFB Document 246 Filed 12/03/19 Page 9 of 13


1
       EXHIBIT              DESCRIPTION                ATTACHMENTS   ADMITTED/EXCLUDED
2        NO.
           79       Declaration of Layth Madab
3
           80       Collated & Bates Numbered
4                   Arabic/English Extradition
                              Packet
5                     (SEALED BY COURT
                       ORDER – DOC. 214)
6          81          UNHCR Documents
7          82         Declaration of Rachelle
                       Barbour re: Facebook
8                             Subpoena
           83         Declaration of Rachelle
9                  Barbour re: FBI 302- Exhibit
                                  38
10         84      Declaration of Samar Qasim,
                    Widow of the Victim (with
11                        Certified English
                            Translation)
12         85       Declaration of Zayed Tarek
                      Sadallah (with Certified
13                      English Translation)
           86           Letter from Defense
14                      Intelligence Agency
           87        Verified Signatures from
15                 Person 5 (GOVT REQUESTS
                             SEALING)
16         88       Additional Signatures from
                         Witness A (GOVT
17                    REQUESTS SEALING)
           89      Declaration of Gamal Abdel-
18                    Hafiz Re: Interviews of
                         Witnesses A and B
19         90        Transcript of Interview of
                      Person 5 (REDACTED)
20         91      Identification Card of Person
                     5 Provided to Interviewer
21                      (GOVT REQUESTS
                   SEALING, DEFENSE DOES
22                        NOT OPPOSE)
           92         Transcript of Interview
23                            of TMF1
           93          Facebook Messenger
24                   Messages from Person 5
                           (REDACTED)
25         94       WhatsApp Messages from
                      Person 5 (REDACTED)
26         95         Facebook Postings from
                       TMF1 (REDACTED)
27
28


                                                   9
     Updated Exhibit List
     Case 2:18-mj-00152-EFB Document 246 Filed 12/03/19 Page 10 of 13


1
         EXHIBIT          DESCRIPTION                ATTACHMENTS            ADMITTED/EXCLUDED
2          NO.
           96           Facebook Postings by
3                     Person 5 (REDACTED) 2
           97            Two 2015 Facebook
4                     Pictures Used by TMF1 3
           98          Facebook Connections
5                    Between Person 5, TMF1,
                      and Others Connected to
6                     the Case (REDACTED) 4
           99        Facebook Post by Person 5
7                          on Omar Ameen
                             (REDACTED)
8          100         Bulletin on Omar Ameen
                         Provided to Defense
9                              by TMF1
           101      California DMV Photograph
10                          of Omar Ameen
           102       Court Document Regarding
11                  Release of Other Arrestee for
                            Jasim’s Murder
12         103      Documents Re: Ahmed Badr,
                           Member of PMF
13         104        Additional Photographs of
14                      Omar Ameen Texted to
                          Defense By TMF1
15         105           US Refugee Program
                        Photograph from Omar
16                      Ameen’s Confidential
                         Refugee Application
17                    Provided by USA to Iraqi
                     Intelligence Service (INSS)
18         106        Word-for-Word Page-for-
                    Page Translation of Witness
19                       A Extradition Packet
                          Statement (GOVT
20                      REQUESTS SEALING,
                        DEFENSE DOES NOT
21                             OPPOSE)
           107        Word-for-Word Page-for-
22                  Page Translation of Witness
                         B Extradition Packet
23                        Statement (GOVT
                        REQUESTS SEALING,
24                      DEFENSE DOES NOT
                               OPPOSE)
25
26   2
             This Exhibit was filed November 18, 2019. The Defense monitored Person 5’s Facebook
27   page through that day. The postings have been redacted and translated.
     3
             This Exhibit was filed November 18, 2019. It was created using Facebook information
28   that the Government has possessed since 2018.
     4
             This Exhibit was filed November 18, 2019. It contains public information that needed to
     be redacted with help from an Arabic interpreter prior to filing.
                                                    10
     Updated Exhibit List
     Case 2:18-mj-00152-EFB Document 246 Filed 12/03/19 Page 11 of 13


1
         EXHIBIT          DESCRIPTION               ATTACHMENTS             ADMITTED/EXCLUDED
2          NO.
           108        Word-for-Word Page-for-
3                   Page Translation of Person 5
                    Extradition Packet Statement
4                        (GOVT REQUESTS
                    SEALING, DEFENSE DOES
5                          NOT OPPOSE)
           109         Affidavit of FBI SA J.P.
6                               Butsch
           110       Affidavit of FBI SA Phillip
7                             Coonfield
           111      Affidavit of FBI SA Emerson
8                           Lopez-Fuentes
           112      Search Warrant Affidavit for
9                      Mr. Ameen’s Home and
                    Vehicle (GOVT REQUESTS
10                  SEALING, DEFENSE DOES
                           NOT OPPOSE)
11         113      WhatsApp Communications
                     with TMF1 (REDACTED)
12         114            Government Letter
                       Regarding Witness OH
13                         (REDACTED)
           115      October 18, 2019 WhatsApp
14                  Text Messages from Person 5
                          Soliciting Money
15                         (REDACTED)
16        116 5           Documentation of
                       Handwriting Added to
17                    Iraqi Court Documents
           117           November 8, 2019,
18                     Statements by Russell
                    Travers, Acting Director of
19                  National Counterterrorism
                               Center
20         118      August 21, 2018 FBI 302 of
                    Interview of Ahmed Amar
21         119        July 15, 2016 FBI 302 of
                    Interview of Musab Alrawi
22         120       August 2, 2016 FBI 302 of
                    Interview of Nader Farhan
23                             Al-Rawi
           121      August 22, 2018 FBI 302 of
24                   Interview of Yusra Abbas

25
26   5
            Exhibits 116 through 122 were filed November 18, 2019. Exhibit 116 is simply a close-
27   up on the handwriting added to the witness statements in the Extradition Request. Exhibit 117
     contains statements made after the November 4, 2019 filing deadline. Exhibits 118 through 121
28   are FBI 302s that the Government agreed could be filed in ECF (Doc. 221). Exhibit 122 is
     simply a larger, easier-to-see version of a photograph previously contained in Exhibit 41.1.
     Exhibit 123 was received on November 20, 2019, and filed the same day.
                                                      11
     Updated Exhibit List
     Case 2:18-mj-00152-EFB Document 246 Filed 12/03/19 Page 12 of 13


1
         EXHIBIT           DESCRIPTION                 ATTACHMENTS              ADMITTED/EXCLUDED
2          NO.
           122             March 23, 2014
3                       Photograph of Omar
                        Ameen and Family in
4                          Mersin, Turkey
           123         Declaration of Professor
5                       Haider Ala Hamoudi
                            Attachment 1                        CV
6
                             Attachment 2              UNAMI Report on
7                                                        Iraqi Courts
           124          Examiner Report of
8                      Questioned Documents
                       Examiner Sean Espley 6
9                       (GOVT REQUESTS
                            SEALING)
10                         Attachment 1                 Signature Chart
                                                            Person 5
11                           Attachment 2               Signature Chart
                                                           Witness A
12                           Attachment 3               ASTM Standard
13                           Attachment 4                       CV
14         125         June 22, 2014 Text from
                            Victim to TMF1
15                           (REDACTED)
           126       September 2017, English
16                   Translation of Purported
                     Person 1 Statement
17                   Provided by TMF1 to FBI 7
                     (REDACTED)
18         127         Unredacted FBI 302 from
                      January 23, 2018 of Person
19                     1 (in the possession of the
                              Government) 8
20
21
     6
             Exhibit 124 was received on November 22, 2019, and filed the same day. It has been
22   provided in camera pending the Government’s sealing arguments. The Defense intends to have
23   the expert correct a typo pointed out by the Government, and will provided the corrected copy to
     the Court and Government. Exhibit 125 was obtained on December 2, 2019, and filed the same
24   day.
     7
             The Defense provides this prior statement attributed to Person 1 (Exhibit 126) to the
25   Court in light of the Second Supplemental Information filed yesterday.
     8
             Exhibit 127 is a placeholder for the Unredacted FBI 302 from January 23, 2018, of an
26   interview of Person 1, which the Defense asks the Court to order the Government to file under
27   seal or to provide the Defense a copy to file under seal. The Defense has seen this document
     today (December 3, 2019) at the Government’s office. The Defense has not been allowed to
28   have a copy of this document. It has requested that the Government find a way to file it with the
     Court so that the Court can review it. It is essential for this Court to view the entire unredacted
     document in connection with the Government’s filing, the second supplemental information.
                                                      12
     Updated Exhibit List
     Case 2:18-mj-00152-EFB Document 246 Filed 12/03/19 Page 13 of 13


1
         EXHIBIT            DESCRIPTION                     ATTACHMENTS            ADMITTED/EXCLUDED
2          NO.
           128        Unredacted FBI 302 from
3                     October 23, 2017 of Person
                      5 (in the possession of the
4                     Government – Defense has
                              never seen) 9
5
6            The defense still has outstanding requests for documents and anticipates additional
7    investigation. The defense is cognizant of this Court’s Order that further exhibits for the
8    December 4, 2019 hearing will only be accepted with “good cause.” The defense has provided

9    all of the exhibits that it currently possesses.

10           The defense will continue to supplement this Exhibit List with any additional

11   documents and provide those new exhibits to Court and counsel as soon as they become

12   available.

13
     DATED: December 3, 2019                            Respectfully submitted,
14
                                                        HEATHER E. WILLIAMS
15                                                      Federal Defender
16                                                      /s/ Benjamin D. Galloway
17                                                      BENJAMIN D. GALLOWAY
                                                        Chief Assistant Federal Defender
18
                                                        /s/ Rachelle Barbour
19                                                      RACHELLE BARBOUR
                                                        Assistant Federal Defender
20
                                                        Attorneys for OMAR AMEEN
21
22
23
24
25
     9
             Exhibit 128 is a placeholder for the Unredacted FBI 302 from October 23, 2017, of an
26   interview of Person 5, which the Defense requests that the Court order the Government to file
27   under seal and in camera. The Defense has not seen an unredacted version of this document.
     However, the Defense has seen a less-redacted version at the Government’s office than what the
28   Defense has filed as Exhibit 38. It is critical for the Court to be able to see the entire unredacted
     document in connection with evaluating Person 5’s reliability and the competency of probable
     cause.
                                                       13
     Updated Exhibit List
